Title: From Thomas Jefferson to Jean-Baptiste Acher, 8 December 1788
From: Jefferson, Thomas
To: Acher, Jean-Baptiste



Sir
Paris Dec. 8. 1788.

I have duly received your favor of the 29th. of November. The Arret of Sep. 28. had been the subject of discussion with his majesty’s ministers as soon as it appeared. They will within a few days publish an explanatory arrêt exempting American oils from the operation of that of Sep. 28. In the mean time they have sent orders to all the ports to receive our oils. Tho’ these orders might not have reached Bayonne at the date of your letter, they have probably been received there since. But should they by any accident have miscarried, and your vessels arrive, let them enter as by relache, and inform me of the miscarriage of the orders and I will ask new ones.I am with great consideration, Sir Your most obedt. humble servt,

Th: Jefferson

